Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8-13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 October 2021. Applicant argues, see page 5-6, filed 02 May 2022, that claims 11-13 should not have been withdrawn. Applicant states that these claims are drawn to an elected species K, L, or M, which are being examined together, and illustrated in Figs. 9B-D, 9F, or 9H respectively. Claim 11 recites “the second region at least partially overlaps the first region on the base part.” However, none of these figures show a second region overlapping a first region. Applicant points to para. [0044] to illustrate overlapping regions. However, these claim limitations are not shown in the elected drawings. Regions are illustrated, for instance, in Figs. 4B, 5B, 6B, 8A-D but NOT in the elected figures. It is also unclear which portions of the plates are in a first region and which portions of the plates are in a second region in elected figures 9B-D, 9F, or 9H. The elected figures 9B-D, 9F, or 9H do not illustrate and show overlapping second and first regions as required by the claims. These claims remain withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wayman (US 2008/0236791 A1).

Re. claim 1: Wayman discloses a cooling device for dissipating heat from an object (high power components in a chassis), the cooling device comprising: (see para. 0002)
a base part (170) arranged to be in contact with the object, and (see fig. 1; para. 0026-0028)
a plurality of contiguous fins (110, 111, 140, 141) attached to and protruding from the base part in a direction substantially away from the object when in use, (see fig. 1-3; para. 0025-0029)
wherein the plurality of contiguous fins are arranged in a first configuration (110, 111) adapted for heat dissipation by natural convection due to still ambient air conditions and in a second configuration (140, 141) adapted for heat dissipation by forced convection due to ambient air movement conditions. (see fig. 1-3; para. 0025-0029)

Re. claim 2: Wayman discloses wherein the fins of the second configuration (140, 141) are adapted to produce a larger pressure gradient than the fins of the first configuration (110, 111) when air flows through the fins of the first and second configurations due to ambient air movement (depending on the direction of wind). (see para. 0023, 0027)

Re. claim 4: Wayman discloses wherein the fins of at least one of the first and second configurations (110, 111, 140, 141) are tilted (tilted at about 45 degrees) adapted to guide flow from incoming ambient air movement in a tilted direction relative to a vertical direction when in use. (see fig. 1-3; para. 0035-0038)

Re. claim 5: Wayman discloses wherein the orientation of the fins is arranged to substantially coincide with a typical direction of the ambient air movement (cross wind) when in use by arranging the fins so that channels between the fins receive the incoming ambient air. (see fig. 4, 8; para. 0027)

Re. claim 6: Wayman discloses wherein the fins of the first configuration (110, 111) are positioned on a first region (left side) of the base part (170) and the fins of the second configuration (140, 141) are positioned on a second region (right side) of the base part. (see fig. 1-3)

Re. claim 7: Wayman discloses wherein the second region (140, 141)  is separate from the first region (110, 111) on the base part. (see fig. 1-3)

Re. claim 14: Wayman discloses wherein the fins of at least one of the first and second configurations (110, 111, 140, 141) have an elongated form. (see fig. 1-3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wayman as applied to claims 1 and 14 above, and further in view of Lynes et al. (US 5,150,278).

Re. claim 3: Wayman fails to disclose: 
wherein the second configuration has a smaller spacing between its fins than the first configuration.
However, Lynes discloses:
	a base part (12) arranged to be in contact with an object (14), and (see fig. 1-2; col. 3 ln. 1-25)
a plurality of contiguous fins (16) attached to and protruding from the base part in a direction substantially away from the object when in use, 
wherein the plurality of contiguous fins are arranged in a first configuration (left and right side fins) adapted for heat dissipation by natural convection (20) due to still ambient air conditions, (see fig. 3; col. 4 ln. 5-39)
and in a second configuration (front angled fins) adapted for heat dissipation by forced convection due to ambient air movement conditions, (see fig. 3)
wherein the second configuration (front angled fins) has a smaller spacing between its fins than the first configuration (left and right side fins 40) (see fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide left and right side fins with larger spacing to the apparatus of Wayman as taught by Lynes. One of ordinary skill would have been motivated to do this in order to provide further finned surface area to cool the object.

Re. claim 15: Wayman fails to disclose:
wherein the elongated form of at least some of the fins is interrupted by one or more spaces or gaps.
However, Lynes discloses:
a base part (12) arranged to be in contact with an object (14), and (see fig. 1-2; col. 3 ln. 1-25)
a plurality of contiguous fins (16) attached to and protruding from the base part in a direction substantially away from the object when in use, 
wherein the plurality of contiguous fins are arranged in a first configuration adapted for heat dissipation by natural convection (20) due to still ambient air conditions, (see fig. 1; col. 4 ln. 5-39)
and in a second configuration (left and right side fins in fig. 3) adapted for heat dissipation by forced convection due to ambient air movement conditions, (see fig. 3)
wherein the fins have an elongated form (in fin rows 18), and (see fig. 4; col. 3 ln. 25-30)
wherein the elongated form of at least some of the fins is interrupted by one or more spaces or gaps (24). (see fig. 1-4; col. 3 ln. 31-50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elongated form fins of Wayman with one or more spaces or gaps taught by Lynes. One of ordinary skill would have been motivated to do this in order to allow airflow in a cross fin direction to cool the fins. (see Lynes col. 3 ln. 31-50)

Response to Arguments
Applicant's arguments, see pages 7-10, filed 02 May 2022 have been fully considered but they are not persuasive. Applicant argues that claim 1 is not anticipated by Wayman et al. because the reference fails to disclose “the plurality of contiguous fins are arranged in a first configuration adapted for heat dissipation by natural convection due to still ambient air conditions and in a second configuration adapted for heat dissipation by forced convection due to ambient air movement conditions.” The Examiner respectfully disagrees. Applicant appears to acknowledge that the fins are positioned to dissipate heat by natural convection due to still ambient air conditions with a citation of Wayman’s para. [0025]. Applicant argues that the diversion fin 180 prevents a cross wind from flowing through any of the fins with an incomplete citation of Wayman’s para. [0027]. The Examiner respectfully disagrees. Wayman, in para. [0027] also states “For example, a wind blowing left to right will assist the left side’s natural convection and increase air velocity.” Looking to at least this sentence, Wayman teaches the claimed “in a second configuration adapted for heat dissipation by forced convection due to ambient air movement conditions.”

Applicant also appears to be arguing features which are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a wind blowing in any particular direction (left to right)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, see page 11, filed 02 May 2022 with respect to the rejection of claims 2 and 4 as being anticipated by Wayman, have been fully considered but are not persuasive. Applicant argues that Wayman fails to disclose a difference in pressure gradient. Applicant again points to the diversion fin 180 of Wayman as preventing a cross wind. This diversion fin 180 would prevent a cross wind to the right side of the fins, assuming the wind comes from the left. Because the cross wind is blocked, there is zero pressure gradient to the right side of the fins. The cross wind from the left inherently creates at least some pressure gradient greater than zero. Thus, the left fins have a higher pressure gradient than the right fins assuming a wind from the left. 

With respect to claim 4, Applicant argues that Wayman fails to disclose “the second configuration has a smaller spacing between its fins than the first configuration.” However, these limitations are not found in claim 4. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., second configuration has a smaller spacing between its fins than the first configuration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  These limitations, however, appear in claim 3. Claim 3 is rejected based on Wayman in view of Lynes under 35 U.S.C. 103. Lynes teaches these features as explained above. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 9, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835